Citation Nr: 1129401	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  04-44 630	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a higher initial disability rating for postoperative degenerative disc disease of the cervical spine, evaluated as 10 percent disabling prior to February 2, 2006 and as 30 percent disabling thereafter.

2.  Entitlement to a higher initial disability rating for degenerative disc disease of the lumbar spine, evaluated as 10 percent disabling prior to February 2, 2006 and as 20 percent disabling thereafter.

3.  Entitlement to a higher initial disability rating for endometriosis with dysmenorrhea and dyspareunia, evaluated as 0 percent disabling prior to February 2, 2006 and as 10 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1992 to August 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which awarded service connection for postoperative degenerative disc disease of the cervical spine at 0 percent disabling (effective August 19, 2003), service connection for degenerative disc disease of the lumbar spine at 0 percent disabling (effective August 19, 2003), and service connection for endometriosis with dysmenorrhea and dyspareunia at 0 percent disabling (effective August 19, 2003).

In a November 2004 statement of the case, the RO increased the rating for postoperative degenerative disc disease of the cervical spine to 10 percent (effective August 19, 2003) and for degenerative disc disease of the lumbar spine to 10 percent (effective August 19, 2003).  In a January 2008 rating decision, the RO increased the rating for postoperative degenerative disc disease of the cervical spine to 30 percent (effective February 2, 2006), for degenerative disc disease of the lumbar spine to 20 percent (effective February 2, 2006), and for endometriosis with dysmenorrhea and dyspareunia to 10 percent (effective February 2, 2006).

In June 2009, the Board issued a decision addressing these claims.  While the Board denied the claims listed on the cover page, it granted a separate service-connected rating of 10 percent for radiculitis in the left upper extremity and a separate service-connected rating of 10 percent for neurological deficits in the left lower extremity, both effective February 2, 2006.  These separate ratings were implemented by the RO in a July 2009 rating decision, and they continue to remain in effect.

In June 2010, the Board vacated the June 2009 Board decision with regard to the denial of the claims listed on the cover page, and remanded the appeal in order for the Veteran to be scheduled for a Travel Board hearing at the RO before a Veterans Law Judge.  Thereafter, the Veteran's file was transferred to the RO in Roanoke, Virginia.  In correspondence dated and received in April 2011, the Veteran withdrew her request for a Travel Board hearing.  See 38 C.F.R. § 20.704(e) (2010).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from January 1992 to August 2003.

2.  In April 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


